Carley, Chief Judge,
dissenting.
The majority finds no merit in the general grounds. In my opinion, the evidence would demand a finding that Robert Williams was appellant’s accomplice in the cocaine sales. It is also my opinion that the only evidence connecting appellant to the cocaine sales was the uncorroborated testimony of Williams. Accordingly, I believe that we are constrained to reverse appellant’s conviction on the general grounds. I must, therefore, respectfully dissent.
According to the majority, the jury was authorized to find that Williams was not appellant’s accomplice because, in each instance, two separate and independent sales were made, a sale from appellant to Williams and an independent subsequent sale from Williams to the officer. The evidence does not support this analysis. To the contrary, the evidence affirmatively shows that Williams did not make his own independent sales of cocaine but rather served as the middleman for the sales between appellant and the officer. Construing the evidence most favorable for the State, Williams simply passed the money that he had received from the officer to appellant and, in turn, he gave the officer the cocaine that he had received from appellant. For providing this service of exchanging the officer’s money for appellant’s cocaine, Williams was paid $20 by the officer at the conclusion of each of the transactions. “The definition of an accomplice is one who is present at the commission of a crime, aiding and abetting the perpetrator. [Cits.]” Herrin v. State, 138 Ga. App. 729, 734 (11) (227 SE2d 498) (1976), overruled on other grounds, Patterson v. State, 238 Ga. 204 (232 SE2d 233) (1977). “ ‘The test is whether [the witness] could . . . have been also indicted in the instant case, as participating in this particular crime, either as [a principal] or as [an accessory]. [Cits.]’ [Cit.]” (Emphasis supplied.) Payne v. State, 135 Ga. App. 245, 247 (217 SE2d 476) (1975). Williams not only could have been indicted as a party to the transactions, he was in fact indicted for his participation in them. Thus, Williams was clearly appellant’s accomplice.
Since Williams was, as a matter of law, appellant’s accomplice, the issue becomes whether there was sufficient independent evidence corroborative of appellant’s participation in both sales of cocaine. “ ‘The law is settled in Georgia that the corroborating facts or circumstances. must connect the defendant to [the] crime or lead to the inference that he is guilty, and that such corroboration must be independent of the accomplice’s testimony. [Cits.]. . . . Under [OCGA § 24-4-8], testimony which concerns the identity of other participants must be corroborated by some means independent of the testimony of the accomplice. One who is guilty of a crime in which he participated will always be able to relate to facts of the case and if the corroboration goes only to the truth of that history, without identifying the person accused, it is really no corroboration at all.’ [Cit.]” (Emphasis *740in original.) Milton v. State, 248 Ga. 192, 196 (282 SE2d 90) (1981). [W]here the defendant is charged with the commission of several offenses, there must be corroborating evidence for each offense charged. [Cit.]” Davis v. State, 154 Ga. App. 803, 804 (1) (269 SE2d 874) (1980). Accordingly, the evidence of record must be examined to determine whether the State carried its burden with respect to both counts of the indictment.
As to Count 1, wherein appellant was charged with the October sale of cocaine, the officer’s testimony that Williams walked to appellant’s house and returned a short time later with the cocaine was not sufficient, independent corroboration of appellant’s participation in the sale of cocaine. The officer never saw Williams enter appellant’s home. Moreover, even assuming that the officer’s testimony did independently corroborate Williams’ testimony that he had actually gone into appellant’s house, this would merely corroborate that appellant’s house was the scene of the sale of the cocaine. It would not corroborate Williams’ testimony that appellant was the individual who had actually made that sale. “It is not sufficient that the accomplice is corroborated as to time, place and circumstances of the transaction if there is nothing to show any connection of the defendant therewith except the statement of the accomplice. [Cit.]” Haygood v. State, 172 Ga. App. 271, 273 (1) (322 SE2d 513) (1984). The State offered no evidence to show that the residence, which was identified only as “appellant’s house,” was rented or owned by appellant, that he did not share the premises with anyone else, or that he was even in the house on October 30, 1986. Although, after the second sale, the officers obtained a warrant to search the premises, they chose not to execute it. Accordingly, other than the accomplice’s testimony, there is absolutely no evidence which connects appellant and drugs at the location identified as “appellant’s house.” “The rule is well settled in this state that to sustain a conviction in a felony case upon the testimony of an accomplice, there must be corroborating facts or circumstances which, in themselves and independently of the testimony of the accomplice, directly connect the defendant with the crimes or lead to the inference that he is guilty, and which are more than sufficient to merely cast on the defendant a grave suspicion of guilt. [Cits.]” Reaves v. State, 242 Ga. 542-543 (1) (250 SE2d 376) (1978). “Such corroboration evidence may be direct or circumstantial [(cits.)], but if it is entirely circumstantial and is as consistent with the accused’s innocence as his guilt, it is insufficient to sustain a verdict of guilty by corroborating the accomplice’s testimony. [Cits.]” Haygood v. State, supra at 273 (1). The circumstantial evidence of record as to the October 30, 1986 sale does not meet this standard. See generally Reed v. State, 127 Ga. App. 458 (1) (194 SE2d 121) (1972).
As to the November 6, 1986 sale, the corroboration is even less *741sufficient. The State’s other witnesses could not independently corroborate the accomplice’s testimony that appellant was an occupant of the dark-colored vehicle and none of them could even identify that vehicle as belonging to appellant. Compare Hardaway v. State, 188 Ga. App. 310 (1) (372 SE2d 845) (1988); Bennett v. State, 156 Ga. App. 617 (275 SE2d 701) (1980). Accordingly, the most that can be said is that there was independent corroboration of the accomplice’s testimony that a sale of cocaine took place in a dark-colored vehicle which was parked in front of appellant’s house. That the dark-colored car was parked in front of the house identified as appellant’s is certainly not evidence which sufficiently corroborates appellant’s identity as an occupant of the dark-colored car where the cocaine sale transpired. A holding that the location of the dark-colored car in front of appellant’s house is sufficient to corroborate Williams’ identification of appellant as the perpetrator of an offense which occurred in the dark-colored car would authorize the conviction of anyone who was accused by an accomplice and happened to live in close proximity to a crime scene. Evidence that appellant’s own car was parked in his yard at the time of the sale likewise does not provide sufficient corroboration that appellant was an occupant of the dark-colored car where the cocaine sale transpired. The relevant inquiry is whether there was corroboration as to appellant’s presence in the dark-colored car, and whether appellant’s own car was parked in his yard is meaningless. It is as consistent with his exculpatory presence in his house as with his inculpatory presence in the dark-colored car. There was simply no independent corroboration that the November sale was made by appellant.
Evidence of appellant’s 1984 prior conviction for possession of cocaine does not constitute independent corroboration of appellant’s involvement in the two 1986 sales. The instant case is factually indistinguishable from Perryman v. State, 63 Ga. App. 825 (12 SE2d 392) (1940). In Perryman, the defendant was charged with sodomy and prior instances of the defendant’s commission of acts of sodomy were admitted into evidence. Here, appellant was charged with two counts of selling cocaine and a prior instance of appellant’s possession of cocaine was admitted into evidence. Here, as in Perryman, there is no factual connection whatsoever between appellant’s prior crime and the presently charged offenses. Accordingly, the evidence of appellant’s prior similar act “connects not in the slightest, the defendant with the crime charged in the instant case. The necessity that testimony or circumstances must connect, to corroborate, is absolute; they must directly connect the defendant with the crime independently of the testimony of the accomplice, or connect him indirectly or circumstantially, so as to lead to an inference of his guilt. [Cits.]. . . . ‘[T]he [1984 crime of possession was] clearly [not] interwoven and linked *742[connected] with the facts of the [two 1986] crime[s] charged. . . .” (Emphasis in original.) Perryman, supra at 827. Since the 1984 occurrence was clearly a separate incident and not interwoven in the facts of the crime charged, it does not constitute independent evidence corroborating Williams’ testimony as to appellant’s participation in the alleged 1986 crimes. Compare Jackson v. State, 178 Ga. App. 378 (343 SE2d 122) (1986); Brown v. State, 163 Ga. App. 661 (1) (295 SE2d 581) (1982); Rakestraw v. State, 155 Ga. App. 563, 564 (2) (271 SE2d 696) (1980).
Decided March 13, 1989.
Short & Fowler, Larkin M. Fowler, Jr., Thomas S. Bishop, for appellant.
J. Brown Moseley, District Attorney, Ronald S. Smith, Assistant District Attorney, for appellee.
“ ‘The question of the sufficiency of corroboration is a jury question, yet an appellate court has the duty of determining as a matter of law whether there is any corroborating testimony of an accomplice. [Cit.] Here, there was no corroboration; the verdict of guilty . . . cannot stand.’ [Cit.]” Shumake v. State, 159 Ga. App. 141, 142 (1) (282 SE2d 756) (1981). See also Black v. State, 155 Ga. App. 798 (272 SE2d 762) (1980).
Accordingly, I must dissent to the majority’s affirmance of appellant’s conviction.
I am authorized to state that Judge Birdsong and Judge Sognier join in this dissent.